Filed 7/13/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 129







State of North Dakota, 		Plaintiff and Appellee



v.



James Michael Everett, 		Defendant and Appellant







No. 20090386







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Peter D. Welte, State’s Attorney, and Sean B. Kasson, third-year law student, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; submitted on brief.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant; submitted on brief.

State v. Everett

No. 20090386



Per Curiam.

[¶1]	James Michael Everett appeals from an order revoking his probation and resentencing him to five year’s incarceration with one year suspended.  On appeal, Everett argues the trial court abused its discretion by revoking his probation.  He argues the trial court should have made findings that incarceration was necessary under ABA Standards Relating to Probation, § 5.1(a).  Everett is requesting this Court to review his sentence in the context of whether he should have received probation or incarceration.  Appellate review of a sentence focuses only on whether the trial court “acted within the limits prescribed by statute, or substantially relied on an impermissible factor.”   
State v. Wardner
, 2006 ND 256, ¶ 27, 725 N.W.2d 215; 
see
 
State v. Ennis
, 464 N.W.2d 378, 382 (N.D. 1990) (“On appeal of a claim that a sentence is excessive or incorrect, this court has no power to review the discretion of a sentencing court in fixing a term of imprisonment within the range authorized by statue.”).  Because the trial court had the discretion to sentence Everett to incarceration and nothing in the record indicates the trial court relied on impermissible sentencing factors, we affirm under N.D.R.App.P. 35.1 (a)(4) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner